DETAILED ACTION
Prosecution History
	Claims 1-13 were filed.
	Claim 1 has been amended.
	Claims 1-13 are pending and allowed.

Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Hanada et al. U.S. Patent No. 7,828,093 discloses a vehicle controller that includes a motor driving wheel, inverter driving the motor, and a boosting converter supplying a dc power supply current to the inverter. Hanada teaches the generation of a drive torque of the vehicle while a converter is used to convert a supplied dc voltage to ac voltage, to control and drive a motor generator when the engine is started. The invention is disclosed as a vehicle controller with an inverter that receives a converted voltage and control/drive a motor generator when the engine is started.
James et al. U.S. Patent No. 9,884,631 discloses a system for transitioning a vehicle between operational modes. James discloses a second operational mode with a greater degree of manual involvement than the first operational mode, wherein during the second operational 
Morgen et al. U.S. Patent No. 6,762,945 discloses a system for setting the input voltage of the inverter in a standby mode is lower than the input voltage of the inverter in the normal mode, wherein the standby mode is a long-term parking mode.
However, regarding independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
“automatically performing acceleration or deceleration based on the target traveling state, wherein the traveling is a time during which the vehicle is in motion…”
“set the input voltage of the inverter in the second operation control to be lower than the input voltage of the inverter in the first operation control when an operating state of the rotating device represented by the output torque and a rotational speed of the rotating device is not changed such that the input voltage of the inverter when the vehicle is in the second operation control for traveling, is lower than the input voltage of the inverter when the vehicle is in the first operation control for traveling.”
Claims 2-13 depend on allowable claim 1, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668